DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "31" in [0020].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lowell et al. (2017/0184804) in view of Dowd et al. (7024081).
 	Lowell et al. discloses a downhole cable comprising a central core, the central core comprising a metal tube (120) having a plurality of optical fibers (105/110) therein; and an aluminum tube (125) surrounding the central core (re claim 1).  
 	Lowell et al. does not disclose the central core has a maximum diameter greater than 2.2 mm and up to 4.6 mm (re claim 1).  Dowd et al. discloses a cable comprising a central core, wherein the central core comprises a metal tube (106), and wherein the central core has a maximum diameter greater than 2.2 mm and up to 4.6 mm (col. 3, lines 7-9).  It would have been obvious that depending on the number of optical fibers used in the cable, one skilled in the art would modify the central core of Lowell et al. to have a maximum diameter greater than 2.2 mm and up to 4.6 mm as taught by Dowd et al.
 	Lowell et al., as modified, also discloses that the cable has a maximum outer width (diameter) of less than or equal to 12 mm ([0047]) (re claim 2); the cable has a circular cross-sectional profile (re claim 3); the aluminum tube (125) directly contacts the central core (re claim 5); the cable further comprises an encapsulation layer (130) surrounding the aluminum tube, wherein the encapsulation layer formed from a plastic ([0045]) which comprises a polypropylene (re claims 7-8).  It has been held that the patentability of a product claim is determined by the novelty and nonobviouness of the claimed product itself without consideration of the process for making it, extruded, which is recited in the claim.  In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).	
 	Re claim 4, Dowd et al. discloses a cable (366) having a square cross-sectional profile.  It would have been obvious that depending on the specific use of the resulting cable, one skilled in the art would modify the cable of Lowell et al. to have a square cross-sectional profile as taught by Dowd et al.
 	Re claim 7, Dowd et al. discloses a cable comprising an encapsulation layer (122) which is formed from a plastic and comprises an outermost surface of the cable.  It would have been obvious that depending on the specific use of the resulting cable, one skilled in the art would modify the cable of Lowell et al. such that the encapsulation layer (130) comprises an outermost surface of the cable as taught by Dowd et al.  It has been held that omission of an element and its function in the combination where the remaining elements perform the same function as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.
 	Re claims 1 and 6, Lowell et al. discloses a downhole cable comprising a central core, the central core comprising a metal tube (120) having a plurality of optical fibers therein; and a tube (135) surrounding the central core, wherein the tube (135) comprises an outermost exterior surface of the cable.  Lowell et al. does not disclose the central core has a maximum diameter greater than 2.2 mm and up to 4.6 mm, and the tube (135) being an aluminum tube.  Dowd et al. discloses a cable comprising a central core, wherein the central core comprises a metal tube (106), and wherein the central core has a maximum diameter greater than 2.2 mm and up to 4.6 mm (col. 3, lines 7-9).  It would have been obvious that depending on the number of optical fibers used in the cable, one skilled in the art would modify the central core of Lowell et al. to have a maximum diameter greater than 2.2 mm and up to 4.6 mm as taught by Dowd et al.  It would have been obvious to one skilled in the art to use aluminum for the tube (135) of Lowell et al. to meet the specific use of the resulting cable since Lowell et al. teaches that the tube (135) may be made of any suitable metal material, and aluminum is known for being used as a metal tube in downhole cable.
 	Re claims 12 and 15, Lowell et al. discloses a downhole cable comprising a central core, the central core comprising a metal tube (120) having a plurality of optical fibers therein; an inner aluminum tube (125, [0038]) surrounding and directly contacting the central core; and an outer tube (135) surrounding the central core and the inner aluminum tube, wherein the downhole cable has a maximum outer width (diameter) of less than or equal to 12 mm ([0047]), and wherein the outer tube (135) comprises an outermost exterior surface of the cable.  Lowell et al. does not disclose the central core has a maximum diameter greater than 2.2 mm and up to 4.6 mm, and the tube (135) being an aluminum tube.  Dowd et al. discloses a cable comprising a central core, wherein the central core comprises a metal tube (106), and wherein the central core has a maximum diameter greater than 2.2 mm and up to 4.6 mm (col. 3, lines 7-9).  It would have been obvious that depending on the number of optical fibers used in the cable, one skilled in the art would modify the central core of Lowell et al. to have a maximum diameter greater than 2.2 mm and up to 4.6 mm as taught by Dowd et al.  It would have been obvious to one skilled in the art to use aluminum for the tube (135) of Lowell et al. to meet the specific use of the resulting cable since Lowell et al. teaches that the tube (135) may be made of any suitable metal material, and aluminum is known for being used as a metal tube in downhole cable.

7.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lowell et al. in view of Dowd et al. as applied to claim 12 above, and further in view of Pearce (2013/0336612).
 	Lowell et al. and Dowd et al. disclose the invention substantially as claimed except for the cable having a square cross-sectional profile.  Pearce discloses a cable having a square cross-sectional profile (Fig. 3B).  It would have been obvious to one skilled in the art to modify the cable of Lowell et al. to have a square cross-sectional profile (i.e., providing a housing having a square cross-sectional profile over the cable) as taught by Pearce to meet the specific use of the resulting cable.

8.	Claims 1, 9-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (3602633) in view of Dowd et al.
 	Miller et al. discloses a cable comprising a central core (1/3), the central core comprising a metal tube (21, col. 3, lines 72-74) having a wire (1) therein; an aluminum tube (23) surrounding the central core (re claim 1).  Miller et al. also discloses that the cable further comprises a metal pipe (19) disposed between the central core and the aluminum tube (23) (re claim 9); the metal pipe (23) comprises a steel (re claim 10); the aluminum tube (23) is a first aluminum tube, wherein the cable further comprises a second aluminum tube (13) disposed between the metal pipe (19) and the central core (re claim 11).
 	Miller et al. does not disclose the wire being copper wire, and the central core has a maximum diameter greater than 2.2 mm and up to 4.6 mm (re claim 1).  
 	Although not disclosed by Miller et al., it would have been obvious to one skilled in the art to use copper for the wire of Miller et al. since copper is known in the art for its highly conductivity.
 	Dowd et al. discloses a cable comprising a central core, wherein the central core comprises a metal tube (106), and wherein the central core has a maximum diameter greater than 2.2 mm and up to 4.6 mm (col. 3, lines 7-9).  It would have been obvious that depending on the number of wires used in the cable, one skilled in the art would modify the central core of Miller et al. to have a maximum diameter greater than 2.2 mm and up to 4.6 mm as taught by Dowd et al.  
 	Re claim 10, Miller et al. discloses the metal pipe (19) comprising steel, but not stainless steel.  However, it would have been obvious to one skilled in the art to use stainless steel for the steel pipe (19) of Miller et al. since stainless is known for its corrosion resistance.
 	Re claims 12-13 and 16, Miller et al. discloses a cable comprising a central core (1/3), the central core comprising a metal tube (21, col. 3, lines 72-74) having a wire (1) therein; an inner aluminum tube (13) surrounding and directly contacting the central core; and an outer aluminum tube (23) surrounding the central core and the inner aluminum tube (re claim 12).  Miller et al. also discloses the cable having a circular cross-section profile (re claim 13) and further comprising an encapsulation layer (5) surrounding the inner aluminum tube, wherein the encapsulation layer is formed from a plastic and comprises an outermost exterior surface of the cable (re claim 16).  Miller et al. does not disclose the wire being copper wire, the central core has a maximum diameter greater than 2.2 mm and up to 4.6 mm, and the cable having a maximum outer width (diameter) of less than or equal to 12 mm (re claim 12).  Although not disclosed by Miller et al., it would have been obvious to one skilled in the art to use copper for the wire of Miller et al. since copper is known in the art for its highly conductivity.  Dowd et al. discloses a cable comprising a central core, wherein the central core comprises a metal tube (106), wherein the central core has a maximum diameter greater than 2.2 mm and up to 4.6 mm (col. 3, lines 7-9), and wherein the cable having a maximum outer width (diameter) of less than or equal to 12 mm (col. 5).  It would have been obvious that depending on the number of wires used in the cable, one skilled in the art would modify the central core of Miller et al. to have a maximum diameter greater than 2.2 mm and up to 4.6 mm as taught by Dowd et al.  It would have been obvious to one skilled in the art to provide the cable of Miller et al. with a maximum outer width (diameter) of less than or equal to 12 mm as taught by Dowd et al. to meet the specific use of the resulting cable.
 	It is noted that since the modified cable of Miller et al. comprises structure and material as claimed, it can be downhole cable (re claims 1 and 12).
 	It has been held that the patentability of a product claim is determined by the novelty and nonobviouness of the claimed product itself without consideration of the process for making it, extruded, which is recited in the claim.  In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).	

Allowable Subject Matter
9.	Claims 17-23 are allowed.

Response to Arguments
10.	Applicant’s arguments with respect to claims 1 and 12 have been considered but are moot in view of new ground of rejection.

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847